     Case 1:18-cv-00960-DAD-JLT Document 43 Filed 12/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM JOHNSON,                                 Case No. 1:18-cv-00960-NONE-JLT (PC)
12                       Plaintiff,                   ORDER DIRECTING THE CLERK OF THE
                                                      COURT TO ASSIGN A DISTRICT JUDGE
13           v.                                       AND TO CLOSE THIS ACTION
14   S. BABB,                                         (Doc. 42)

15                       Defendant.
16

17           The parties have settled their case and have stipulated to the action being dismissed with

18   prejudice. (Doc. 42) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688,

20   692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to assign a district judge to

21   this case and to close this action.

22
     IT IS SO ORDERED.
23

24       Dated:     November 30, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
